Citation Nr: 1020216	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, evaluated as noncompensable from August 11, 
2006 to June 1, 2009 and as 10 percent disabling since June 
2, 2009.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for ischemic heart 
disease to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to 
August 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This decision granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable disability rating.  In addition, this decision 
denied the Veteran's claims for service connection for 
coronary artery disease and a left shoulder condition.

A June 2009 rating decision reflects that the Veteran's 
hearing loss disability was evaluated as 10 percent 
disabling, effective June 2, 2009.

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript has 
been associated with the claims file.

On October 13, 2009, in accordance with the authority 
provided in 38 U.S.C.A. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish the presumption 
of service connection based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era for 
three new conditions to include ischemic heart disease.  As 
required by 38 U.S.C.A. § 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Proposed regulations have been published at 
75 Fed. Reg. 14,391 (Mar. 25, 2010).  Those regulations will 
take effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains a claim that may be affected by 
these new presumptions, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for a left 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  The Veteran will 
be advised if further action is required on his part.


FINDING OF FACT

In an April 2010 letter, and prior to the promulgation of a 
decision, the Board received notification from the Veteran to 
withdraw his appeal as to the instant claim for a higher 
initial disability rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of his 
claim of entitlement to a compensable initial disability 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2010 letter, the Veteran indicated that he wished 
to withdraw his claim of entitlement to a compensable initial 
disability rating for his bilateral hearing loss.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the veteran or by his or 
her authorized representative. 38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal as to this claim and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review his claim of entitlement to a 
compensable initial disability rating for bilateral hearing 
loss and the claim is dismissed.


ORDER

The claim of entitlement to a higher initial rating for 
bilateral hearing loss is dismissed.


REMAND

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.


Service treatment records show that the Veteran complained of 
left shoulder pain in November 1965.  Physical examination 
revealed tenderness over the left trapezius muscle superiorly 
and an impression of myositis was made.

Continued complaints of left shoulder or scapula pain were 
reported in a second November 1965 treatment note.  Physical 
examination noted crepitus on the extending shoulder and 
tenderness over the left superior portion of the trapezius.  
An accompanying left shoulder X-ray was negative.  Physical 
therapy was subsequently recommended.  The remaining service 
treatment records were negative for any complaints, diagnoses 
or treatments for any left shoulder condition.

The Veteran has reported a left shoulder injury in service 
and ongoing left shoulder symptoms beginning in service.  

At a February 2007 VA examination, the Veteran was noted to 
have some pain on left shoulder motion but reported that 
shoulder motions were normal.  The examiner went on to state, 
however, that there was functional loss from pain and lack of 
endurance.  An X-ray examination reportedly showed mild 
osteopenia in the left shoulder; but the examiner reported 
that there was no chronic left shoulder disability and 
diagnosed "no significant left shoulder pathology" 
(emphasis added).  

An April 2008 private chiropractic treatment summary noted 
that the Veteran had received treatment for left shoulder 
pain and spasms on approximately six occasions between 1999 
and 2007.

The VA examiner appears to have reported some indications of 
current disability while also concluding that there was no 
current disability.  Clarification is needed.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to determine whether he has a 
current left shoulder disability that is 
related to symptomatology identified in 
service or to an injury reported by the 
Veteran.

The examiner should review the claims 
folder and note such review in the 
examination report or addendum.

The examiner should provide an opinion as 
to whether the Veteran has a current left 
shoulder disability.  If this opinion is 
in the negative, the examiner should 
reconcile that opinion with any positive 
findings, such as pain, functional 
impairment or abnormal X-ray findings.

If the Veteran has a current left 
shoulder disability, the examiner should 
provide an opinion as to whether that 
disability, at least as likely as not is 
related to the left shoulder complaints 
documented in service, or to the injury 
reported by the Veteran.  The examiner 
should provide a rationale for this 
opinion that takes into account the 
Veteran's reports of his history and 
injuries.

2.  The RO or AMC should review the 
examination report to ensure that it 
contains the opinions requested in this 
remand with a sufficient rationale.

3.  If the benefit sought on appeal is 
not fully granted, the RO or AMC should 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


